IN THE SUPREME COURT OF TENNESSEE
                             AT KNOXVILLE
                            May 8, 2012 Session

      READY MIX, USA, LLC v. JEFFERSON COUNTY, TENNESSEE

          Appeal by Permission from the Court of Appeals, Eastern Section
                       Chancery Court for Jefferson County
                 No. 99113    Jon Kerry Blackwood, Senior Judge


                 No. E2010-00547-SC-R11-CV - Filed August 30, 2012




W ILLIAM C. K OCH, J R., J., concurring

        I concur with the Court’s conclusion that the evidence does not preponderate against
the trial court’s finding that Ready Mix, USA, LLC’s activities on its property established
pre-existing use and, therefore, qualify for protection under Tenn. Code Ann. § 13-7-208
(2011). I base my decision entirely on our prior precedents construing Tenn. Code Ann. §
13-7-208 without any consideration, directly or indirectly, of the diminishing assets doctrine.




                                                   ______________________________
                                                   WILLIAM C. KOCH, JR., JUSTICE